Cohalan, J.,
dissents and votes to reverse the order and grant the motion to
dismiss, with the following memorandum: The mere solicitation of business in New York by a foreign corporation is not sufficient to constitute doing business in this State (Miller v Surf Props., 4 NY2d 475; Carbone v Fort Erie Jockey Club, 47 AD2d 337; Delagi v Volkswagenwerk AG of Wolfsburg, Germany, 29 NY2d 426; Irgang v Pelton & Crane Co., 42 Misc 2d 70). The fact that the corporate defendant is a foreign sales agency, whose sole business is the solicitation for products manufactured by a foreign furniture corporation, does not mandate a contrary result. The acts conducted by the corporate defendant in New York amounted to mere solicitation of business and the services performed were essentially mechanical tasks, incidental to solicitation. The *970fact that substantial sales were derived from the solicitation does not make a foreign corporation amenable to suit in this jurisdiction (see Delagi v Volkswagenwerk AG of Wolfsburg, Germany, supra).